In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-204 CR

NO. 09-05-208 CR

____________________


TYRELL NORVELL ANTWINE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 83454 and 83433




MEMORANDUM OPINION (1)
	Tyrell Norvell Antwine was convicted and sentenced on two separate indictments
for the offense of robbery.  Antwine filed notice of appeal on May 17, 2005.  In each case,
the trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On May 18, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered June 29, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.